Citation Nr: 1008988	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-13 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury, to include arthritis.  

2.  Entitlement to service connection for residuals of a 
fracture of the right fibula.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1967. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Jackson, Mississippi, (hereinafter 
RO).  

The issue of entitlement to service connection for residuals 
of a back injury addressed in the REMAND portion of the 
decision below requires additional development and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent evidence of a current right fibula 
disability that is etiologically related to a fracture of the 
right fibula in service.  


CONCLUSION OF LAW

A current disability due to a fracture of the right fibula 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in June 2005 prior to initial 
adjudication that informed the appellant of the information 
and evidence necessary to prevail in his claim adjudicated 
herein.   

As for the duty to assist, the service treatment reports and 
VA clinical reports have been obtained, and as there is no 
indication that the Veteran has a current disability that is 
related to a fracture of the right fibula in service, a VA 
examination to address the claim for service connection for 
residuals of this fracture is not necessary.  As there is no 
indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claim 
decided below, the duty to assist with respect to this claim 
has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

With the above criteria in mind, the relevant facts will be 
summarized.  An oblique fracture of the lower third of the 
right fibula was shown in service in May 1966.  The Veteran 
was casted, and after the cast was removed within two weeks, 
an x-ray showed the fracture was healing well.  No other 
treatment for the right fibula was shown in service 
thereafter, and the September 1966 separation examination 
showed no deformity or limitation of motion associated with 
the fracture.  An x-ray of the right fibula at separation 
showed evidence of healing.  Review of the post service 
evidence of record in the form of VA outpatient treatment 
reports dated through July 2005, (which appear comprehensive 
as they show attention given to diabetes, obesity, ulcer 
disease, hyperlipidemia, benign prostatic hypertrophy, the 
shoulder, hypothyroidism, and hypertension), reflected no 
evidence of any residuals of the in-service fibula fracture.  

As for the Veteran's assertions that he has a current 
disability due to residuals of the in-service fibula fracture 
that is related to service, in the context noted above, 
absent any complaints about it to those treating him belies 
such an assertion.  Therefore, the assertion is not deemed 
credible.  Moreover, a layperson is not qualified to render a 
medical opinion regarding the diagnosis or etiology of 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  That a condition or injury 
occurred in service alone is not enough for a grant of 
service as there must be current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In his case, there is no evidence of a current 
disability associated with the in-service right fibula 
fracture, much less any competent medical evidence linking 
any such current disability to the in-service right fibula 
fracture.  As such, service connection for residuals of a 
right fibula fracture must be denied.  Hickson, supra. 

Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim 
for service connection for residuals of a right fibula 
fracture, the doctrine is not for application.  Gilbert, 
supra.  
     
ORDER

Entitlement to service connection for residuals of a fracture 
of the right fibula is denied. 

REMAND

In connection with his assertion that service connection is 
warranted for residuals of a back injury, the record reflects 
back complaints in service, and a current record showing the 
presence of back disability.  A July 2005 treatment record 
following up on back complaints, indicated those treating the 
Veteran considered him to have a healed lumbar spine 
compression fracture, thought to be from a remote injury.  

Given this, the Board concludes that a VA examination that 
includes an opinion as to whether the Veteran has a current 
back disability that is the result of service is necessary in 
order to comply with the duty to assist provisions of the 
VCAA.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Jandreau, Buchanan, supra; McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination that includes an opinion as 
to whether the Veteran has a current 
back disability as a result of service, 
to include from the football injury 
reported in August 1964 records.  The 
claims file should be made available to 
the examiner for review prior to the 
examination, and a rationale provided 
for any opinion expressed.  If it is 
not possible to provide the opinion 
sought, that likewise should be 
explained.  

2.  Thereafter, the claim for service 
connection for residuals of a back injury 
must be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with this 
claim, the Veteran and his representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


